Citation Nr: 1750658	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-18 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 15, 2014, and in excess of 40 percent thereafter for left peroneal nerve neuropraxia claimed as loss of use of left lower leg - common femoral nerve. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease. 

3.  Entitlement to an effective date earlier than May 13, 2010, for the award of a compensable rating for left peroneal nerve neuropraxia claimed as loss of use of left lower leg - common femoral nerve.

4.  Entitlement to an effective date earlier than May 13, 2010, for the award of a compensable rating for left knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1982 to May 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at an April 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The issues of entitlement to an earlier effective date were not listed as issues in the prior Agency of Original Jurisdiction (AOJ) statement of the case and supplemental statements of the case; however, the May 2011 statement of the case did address the effective date in its reasons and bases.  Accordingly, the issues are before the Board.

The issue of entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  For the period prior to July 15, 2014, the Veteran's left peroneal nerve neuropraxia was manifested by mild to moderate pain, the use of a brace and limitations walking up stairs, and burning, throbbing, weakness, and numbness that most nearly approximate a moderate incomplete paralysis.

2.  For the period after July 15, 2014, the Veteran's left peroneal nerve neuropraxia was manifested by moderate incomplete paralysis of the external popliteal (common peroneal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves.  

3.  The evidence does not establish an increase in severity of the Veteran's service-connected left peroneal nerve neuropraxia in the year prior to May 13, 2010.

4.  The evidence does not establish an increase in severity of the Veteran's service-connected left knee DJD in the year prior to May 13, 2010.


CONCLUSIONS OF LAW

1.  For the period prior to July 15, 2014, the criteria for a 20 percent rating, but not higher, for left peroneal nerve neuropraxia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017). 

2.  For the period beginning July 15, 2014, the criteria for a rating in excess of 40 percent for left peroneal nerve neuropraxia are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124a, Diagnostic Codes 5167-8521. 

3.  The criteria for an effective date earlier than May 13, 2010, for the award of a compensable rating for left peroneal nerve neuropraxia are not met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

4.  The criteria for an effective date earlier than May 13, 2010, for the award of a compensable rating for left knee DJD are not met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for left peroneal nerve neuropraxia was granted in a June 2003 rating decision.  An initial noncompensable evaluation was assigned effective June 1, 2002.  The October 2010 rating decision on appeal assigned a 10 percent rating effective May 13, 2010.  An April 2016 rating decision granted an increased 40 percent evaluation effective July 15, 2014.  The Veteran contends that a higher rating is warranted for left peroneal nerve neuropraxia as his symptoms are more severe than what is contemplated by the assigned evaluations. 
  
Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

For the period prior to July 15, 2014, the Veteran's left peroneal nerve neuropraxia was rated as 10 percent disabling under DC 8623.  Under this DC, incomplete paralysis of the anterior tibial nerve (deep peroneal) is rated as mild (noncompensable), moderate (10 percent), or severe (20 percent).  Complete paralysis of the anterior tibial nerve, with dorsal flexion of the foot lost, results in a 30 percent rating. 

The Board finds that the Veteran's left peroneal nerve neuropraxia does not meet the criteria for an increased rating under DC 8623, neuritis of the anterior tibial nerve (deep peroneal).  Private medical records from December 2008 documented acute left foot pain after a twisting injury, which improved to a level of mild (and was expected to continue to improve over time) in a February 2009 treatment record.  The October 2010 VA examination noted paralysis but found neuritis and neuralgia were absent.  The examination reported that left ankle dorsiflexion, plantar flexion, and great toe extension had active movement against full resistance; muscle tone was normal; there was no muscle atrophy; and gait was described as "antalgic with use of foot drop brace."  

In addition, the October 2010 VA examination noted that the Veteran "must wear" the brace to facilitate walking; the Veteran sometimes falls at home due to tripping when not wearing the brace; and the Veteran has difficulty walking up stairs (reporting that he must "look at his foot in order to raise it high enough to clear the next step").  Physical sensory examination at the October 2010 VA examination related mixed findings, with normal pain/pinprick and position sense, normal vibration sensation (except for the dorsal third toe), and normal light touch (except diminished to dorsal mid-foot).

In the January 2011 notice of disagreement, the Veteran stated his left peroneal nerve neuropraxia should be rated at least 20 percent and stated that he had to "take a lot of medicine for pain" and he had a "burning sensation" in his left knee and foot.  An October 2011 private treatment note reported a painful pop in the lateral midfoot after the Veteran stepped off a porch, with "moderate pain."  This pain severity had decreased to "mild" at a November 2011 follow-up appointment.

At the April 2015 hearing before the Board, the Veteran testified that "too much" walking aggravated his nerve pain.  He also testified that he sometimes had to literally pick up his leg to walk due to his foot condition.  With regard to symptoms, the Veteran reported that he had a burning sensation; throbbing of the left lower leg; weakness in his leg, numbness such that his leg sometimes goes to sleep; and loss of sensation.  

Considering this evidence together, the Board finds the Veteran's left peroneal nerve neuropraxia demonstrates moderate incomplete paralysis during the period prior to July 15, 2014.  The Veteran's pain varied from mild to moderate due to acute incidents.  Walking "too much" aggravated his pain, although the Board notes that he sometimes worked as a walking mail carrier, which he said was difficult "sometimes" due to hills or steps.  He needed to wear a brace to walk and had to watch his feet to go up stairs.  He reported a burning sensation, throbbing, weakness, and numbness, though the degree and frequency was not addressed.  The Board finds that these symptoms warrant a moderate rating.  Under DC 8623, moderate incomplete paralysis results in a 10 percent rating.

Although the Veteran's left peroneal nerve neuropraxia does not meet the criteria for an increased rating under DC 8623, the Board finds that a higher 20 percent evaluation is warranted under DC 8521  (paralysis of the external popliteal nerve (common peroneal)).  Pursuant to DC 8521, incomplete paralysis is rated by its severity: mild (10 percent), moderate (20 percent), and severe (30 percent).  A 40 percent rating is reserved for complete paralysis, with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, lost extension (dorsal flexion) of proximal phalanges; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

The Board finds that DC 8521 is an appropriate diagnostic code because the October 2010 VA examination reported only that the "left peroneal nerve" was affected in its nerve sensory examination.  There are three sets of DCs that address the peroneal nerve, however: external popliteal nerve (common peroneal) (DCs 8521, 8621, 8721); musculocutaneous nerve (superficial peroneal) (DCs 8522, 8622, 8722); and anterior tibial nerve (deep peroneal) (8523, 8623, 8723).  Of the three, only external popliteal nerve (common peroneal) provides a 20 percent rating for moderate incomplete paralysis.  Because the examiner did not specify which level of peroneal nerve was implicated, the Board resolves the reasonable doubt in the Veteran's favor and rates the Veteran under DC 8521.  

As stated above, the evidence supports a classification of moderate incomplete paralysis for the Veteran's left peroneal nerve neuropraxia.  Pain varied from mild to moderate in relation to acute injuries.  The Veteran needed a brace to walk and had to watch his feet to ascend stairs; he also reported sometimes needing to literally pick up his leg.  Though he did not indicate degree or frequency, the Veteran also testified that he experienced  a burning sensation, throbbing, weakness, and numbness.  Taken together, the Board finds this classifies as moderate incomplete paralysis during the period prior to July 15, 2014.
   
Turning to the period after July 15, 2014, the Board finds that a rating in excess of 40 percent is not warranted.  The AOJ rated the left peroneal nerve neuropraxia for this period under DC 5167-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5167 relates to loss of use of the foot, while DC 8521 - paralysis of the external popliteal nerve (common peroneal) - rates based on severity: mild incomplete paralysis (10 percent), moderate incomplete paralysis (20 percent), and severe incomplete paralysis (30 percent).  A 40 percent rating is reserved for complete paralysis, with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, lost extension (dorsal flexion) of proximal phalanges; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

The April 2016 VA examination diagnosed severe peroneal neuropathy of the left knee with residual muscle atrophy and left foot drop.  The examination noted decreased sensation to light touch of the foot and toes.  The examination also noted moderately severe incomplete paralysis of the external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, and anterior tibial (deep peroneal) nerve.  The Veteran continued to use a brace regularly. 

A higher rating is not warranted under either DC 5167 or 8521 as 40 percent represents the highest rating for each DC.  Thus, an increased rating is not assigned for the period after July 15, 2014.     
   
Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran is unemployable due to his left peroneal nerve neuropraxia, and the Veteran has not contended that it renders him unable to work.  Moreover, the Veteran maintained full-time employment throughout the appeals period, and the April 2016 VA examination found that the condition did not impact his ability to work.  Thus, remand of a TDIU claim is not necessary.  

In sum, the Veteran's left peroneal nerve neuropraxia warrants an increased 20 percent rating under DC 8521 for the period prior to July 15, 2014.  After July 15, 2014, a rating in excess of the current 40 percent evaluation is not warranted.

Effective Dates

The Veteran filed for service connection for "loss of use of left lower leg - common femoral nerve" and "left knee" in March 2002; the Veteran was released from active duty in May 2002.  Service connection for left peroneal nerve neuropraxia and left knee condition was granted in a June 2003 rating decision.  Both conditions were rated as noncompensably disabling, effective June 1, 2002.  The Veteran did not file a notice of disagreement.

On May 13, 2010, the Veteran requested an increased rating for his left leg condition and nerves.  The October 2010 rating decision granted 10 percent ratings for left peroneal nerve neuropraxia and left knee DJD, both effective May 13, 2010 (the date VA received the Veteran's claim for increased ratings).  The Veteran contends that an earlier effective date of June 1, 2002, is warranted for his compensable ratings for left peroneal nerve neuropraxia and left knee DJD because that is the original date of service connection. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  38 C.F.R. § 3.400(o).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning first to the left peroneal nerve neuropraxia, the Board finds an earlier effective date is not warranted because the record does not contain evidence of increased disability in the year prior to the filing of the May 2010 claim.  As noted previously, this disability was rated under DC 8623, which considers the existence of paralysis - and its level of severity - in determining level of disability.  The previous June 2003 rating decision classified this condition as mild incomplete paralysis and assigned a noncompensable rating.  There are no lay statements regarding the Veteran's left peroneal nerve neuropraxia in the period from the June 2003 rating decision through the May 2010 claim.  Private medical records from December 2008 documented acute left foot pain after a twisting injury, which improved to a level of mild (and was expected to continue to improve over time) in a February 2009 treatment record.  

The next applicable record was the October 2010 VA examination, which noted paralysis and a foot brace to facilitate walking as well as mixed sensory examination findings, with normal pain/pinprick and position sense, normal vibration sensation (except for the dorsal third toe), and normal light touch (except diminished to dorsal mid-foot).  Thus, an increase in the severity of the left peroneal nerve neuropraxia was not demonstrated in the one-year period prior to the Veteran's claim, and in fact the October 2010 VA examination provided the earliest date at which an increase was factually ascertainable.  Accordingly, the May 13, 2010 date is appropriate and an earlier effective date is not warranted.

Similarly, an effective date earlier than May 13, 2010, is not warranted for the increased evaluation for left knee DJD.  Under DC 5010,  arthritis due to trauma is rated on the basis of limitation of motion of the specific joints involved unless the limitation of motion is noncompensable under that DC.  In such a case, a 10 percent rating is granted for each major joint affected by limitation of motion, which must be objectively confirmed by findings of swelling, muscle spasm, or painful motion.  

The June 2003 rating decision granted a noncompensable rating based on a lack of objective evidence of limited motion or painful motion.  No relevant treatment records or lay statements regarding left knee condition were in evidence until the Veteran's May 2010 claim requesting an increase for his leg and the October 2010 VA examination, which noted objective evidence of painful motion.  Thus, an effective date earlier than the assigned May 13, 2010 date is not appropriate.


ORDER

For the period prior to July 15, 2014, entitlement to a rating of 20 percent, but not higher, for left peroneal nerve neuropraxia is granted.  

For the period beginning July 15, 2014, entitlement to a rating in excess of 40 percent for left peroneal nerve neuropraxia is denied.

Entitlement to an effective date earlier than May 13, 2010, for the award of a compensable rating for left peroneal nerve neuropraxia is denied.

Entitlement to an effective date earlier than May 13, 2010, for the award of a compensable rating for left knee DJD is denied. 


REMAND

A VA examination is necessary.  For a condition such as the Veteran's left knee DJD, VA must provide an examination that meets the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), i.e. provide an examination that reports joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Because the October 2015 VA examination did not meet these requirements, an additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left knee.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected left knee DJD, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the left knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been done and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Review the Veteran's record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. If the benefit is not fully granted, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


